


109 HR 6005 IH: To provide additional security for nuclear facilities

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6005
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide additional security for nuclear facilities
		  under certain circumstances.
	
	
		1.No-fly zone near nuclear
			 facilities under certain circumstances
			(a)National
			 alertIf the threat alert level determined by the Homeland
			 Security Advisory System is elevated to code orange or code red for the Nation,
			 the Secretary of Transportation shall prohibit any commercial or private
			 aircraft from flying below 18,000 feet within a 10-mile radius of any nuclear
			 facility.
			(b)Local
			 alertIf the threat alert
			 determined by the Homeland Security Advisory System is elevated to code orange
			 or code red for a specific area, the Secretary of Transportation shall prohibit
			 any commercial or private aircraft from flying below 18,000 feet within a
			 10-mile radius of any nuclear facility located within a 50-mile radius of such
			 area.
			(c)DefinitionFor
			 this section, the term nuclear facility means a commercial
			 nuclear power reactor licensed by the Nuclear Regulatory Commission under the
			 Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.).
			
